Citation Nr: 1514065	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  10-27 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for lateral instability or subluxation of the left knee.  

2.  Entitlement to a disability rating greater than 20 percent for lateral instability or subluxation of the right knee.  

3.  Entitlement to a compensable disability rating for arthritis of the left knee.  

4.  Entitlement to a compensable disability rating for arthritis of the right knee.  

5.  Entitlement to a compensable disability rating for residuals of fracture of the left first metacarpal joint.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney

ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board adjudicated this appeal in a September 2013 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2014, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs, vacated the September 2013 as to the left and right knee and let first metacarpal joint rating issues, and remanded those issues to the Board for action consistent with the terms of the JMR.  

In a letter received in March 2015, the Veteran, through his attorney, waived relevant evidence added to the file in June 2014 (VA examination reports) reviewed by the RO in the first instance.  See 38 C.F.R. § 20.12304(c) (2014).  The Board will therefore consider all evidence of record irrespective of when it was added to the record.  


FINDINGS OF FACT

1.  The Veteran has not had subluxation or lateral instability of his right knee during any period on appeal.  

2.  The Veteran has not had subluxation or lateral instability of his left knee during any period on appeal

3.  During the course of the claim and appeal, the Veteran has had painful motion resulting in loss of endurance on flare-up of arthritis of his right knee but has not had extension limited to less than 10 degrees flexion limited to 45 degrees or less during any period on appeal.  

4.  During the course of the claim and appeal, the Veteran has had painful motion painful resulting in loss of endurance on flare-up of arthritis of his left knee but has not had extension limited to less than 10 degrees or flexion limited to 45 degrees or less during any period on appeal.  

5.  During flare-ups, the Veteran's residuals of fracture of the left first metacarpal joint has resulted in limitation of motion of his left thumb so that he has no more than a one inch gap between his thumb pad and his fingers when trying to oppose the thumb to the fingers and has never had ankylosis of the left thumb.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for a disability rating greater than 20 percent for lateral instability or subluxation of the right knee.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71 Diagnostic Code 5257 (2014).  

2.  The criteria have not been met for a disability rating greater than 20 percent for lateral instability or subluxation of the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71 Diagnostic Code 5257 (2014).  

3.  The criteria have been for a 10 percent disability rating, but no higher, for limitation of motion due to arthritis of the right knee.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71 Diagnostic Codes 5003, 5010, 5260, 5261 (2014).  

4.  The criteria have been for a 10 percent disability rating, but no higher, for limitation of motion due to arthritis of the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71 Diagnostic Codes 5003, 5010, 5260, 5261 (2014).  

5.  The criteria have been met for a 10 percent disability rating, but no higher, for residuals of fracture of the left first metacarpal joint.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71 Diagnostic Code 5228 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The terms of the JMR were that the Board provide adequate reasons and bases with regard to extraschedular consideration, that the Board discuss what knee ratings are protected, and that the Board provide adequate reasons and bases with regard to whether separate ratings are warranted for the Veteran's knee disabilities under Diagnostic Code 5257 and Diagnostic Code 5010/5003.  

The Court has provided the following guidance with regard to JMRs. 

Thus, when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed. 

Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).

The Veteran was represented by an attorney with regard to the JMR. Pursuant to the Court's guidance in Carter, the Board has focused on the terms of the JMR.  

This is the first instance this case has been before the undersigned. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

All disabilities that are the subject of this appeal are joint disabilities.  In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207 -08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

A regulation specifically addressing painful joint motion provides as follows:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59.  

The Court has held that section 4.59 applies to any disability of the joint, not just arthritis.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).   

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

It also should be considered as to whether the collective effect of other service connected disability along with the disability at issue warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  All of this, and more, has been considered in this case. 

I.  Knee Claims

One of the terms of the JMR was that the Board discuss whether separate ratings are warranted for recurrent subluxation/lateral instability under Diagnostic Code 5257 and limitation of motion under Diagnostic Codes 5003/5010.  The JMR also noted that in the now vacated Board decision the Board did not address whether the Veteran had protected ratings for his right and left knees and referred to 38 C.F.R. § 3.951 and Murray v. Shinseki, 24 Vet. App. 420 (2011), an issue that is not normally addressed in such cases as the one before the undersigned. 

Ultimately, in light of what appears to be indicated in the JMR, the Board concludes that the Veteran has protected ratings of 10 percent for lateral instability/recurrent subluxation of each knee.  It also concludes that his current 20 percent rating for the left knee and 20 percent rating for the right knee are for lateral instability/recurrent subluxation and in the instant decision, grants a separate 10 percent rating due to limitation of motion due to arthritic pain resulting in loss of endurance of the left knee and grants a separate 10 percent rating due to limitation of motion due to arthritic pain resulting in loss of endurance of the right knee, pursuant to Diagnostic Code 5003/5010 as informed by 38 C.F.R. § 4.59.  Given the JMR further litigation in this matter is simple not warranted.

In the next section, the Board lists the criteria for rating knee disabilities under the various Diagnostic Codes, noting first that several of the Diagnostic Codes are not applicable to this case.  It follows this with a discussion of the protected ratings determination.  Then it lists the relevant facts involving the Veteran's knee disabilities.  Finally, it provides an analysis of the law and regulations applied to those facts.  

I.A.  Knee Rating Criteria

It is noted that 38 C.F.R. § 4.71a , Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 provide criteria for rating disability due to knee ankylosis, cartilage dislocation, cartilage removal, tibia and fibula impairment, and genu recurvatum. The evidence is against findings that the Veteran has ever had these conditions so no further discussion about them is necessary.  

Normal range of motion of the knee is from 0 degrees of extension (leg in straight line from hip to heel) to 140 degrees of flexion (leg bent with heel near posterior thigh).  See 38 C.F.R. § 4.71a , Plate II. 

Under 38 C.F.R. § 4.71a , Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is warranted where knee flexion is limited to 15 degrees. 

Under 38 C.F.R. § 4.71a , Diagnostic Code 5261 a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is warranted where knee extension is limited to 10 degrees, a 20 percent rating is warranted where knee extension is limited to 15 degrees, a 30 percent rating is warranted where knee extension is limited to 20 degrees, a 40 percent rating is warranted where knee extension is limited to 30 degrees, and a 50 percent rating is warranted where knee extension is limited to 45 degrees. 

Under Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent rating is assigned for severe recurrent subluxation or lateral instability of the knee. 38 C.F.R. § 4.71a Diagnostic Code 5257. 

Degenerative arthritis is rated under 38 C.F.R. § 4.71a , Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id. In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion.  For the purpose of rating disability due to arthritis, the knee is considered a major joint. 38 C.F.R. § 4.59(f).  

If a veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).  VA's General Counsel has held that limitation of motion and instability of the knee involve different symptomatology and separate ratings specifically are allowed under the Rating Schedule with x-ray evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

I.B.  Protected Knee Ratings

A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  38 U.S.C. § 110; 38 C.F.R. § 3.951(b).  Such a rating is referred to as "protected."  

The diagnostic code numbers appearing opposite the listed ratable disabilities are arbitrary numbers for the purpose of showing the basis of the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: The first 2 digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions.  Id.  In the selection of code numbers, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Id.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Id.  Thus, rheumatoid (atrophic) arthritis rated as ankylosis of the lumbar spine should be coded "5002-5240."  Id.  In this way, the exact source of each rating can be easily identified.  Id.  In the citation of disabilities on rating sheets, the diagnostic terminology will be that of the medical examiner, with no attempt to translate the terms into schedule nomenclature.  Id.  

As alluded to in the JMR, the Court explained application of application of  § 3.951(b) in Murray v. Shinseki, 24 Vet. App. 420 (2011).  In that case, a 10 percent rating had been in effect for more than 20 years for residuals of a left knee injury, under Diagnostic Code 5257.  An RO then reclassified the disabilities as residuals of a left knee injury with arthritis and assigned a 10 percent rating under a different diagnostic code, replacing the previously assigned Diagnostic Code 5257.  The Board subsequently denied the appeal, determining that the evidence showed that Mr. Murray did not have instability or locking of his knee and concluding that the rating of 10 percent under Diagnostic Codes 5260 and 5261 was most appropriate.  Id.  

The Court held that the Board was required to "discuss" 38 C.F.R. § 3.951 in a case involving a rating that had been in place for 20 years or more.  Id. at 424.

In that case, the Secretary argued that shifting diagnostic codes was not the equivalent of reducing the disability rating.  Id. at 423.  

In this regard, it is very important to note that such "shifting diagnostic codes" is a regular part of VA adjudication process at ROs nationwide.  Problems with a service-connected back, knee disability (as in this case), and any other disability change over time, or a better code becomes available, or the law (or the perception of the law based on Court decisions) changes, and the RO attempts to match, as best as possible, the code to the disability provide the Veteran the most benefits.  In fact, if they did not do this, they would be in violation of what is now a general principle of VA law: the adjudicator must consider all possible diagnostic codes.  In some cases, based on time, Court principles, or simply a difference of opinion from a claims adjudicator who may have evaluated a Veteran's case 20 years earlier, the code used was changed without a rise in the overall disability evaluation.  This is a very normal part of the VA adjudication of a disability that has existed, as in this case, for decades. 

The Court rejected that argument.  It explained that when the Board determined that Mr. Murray was appropriately rated as 10 percent disabled under Diagnostic Codes 5260 and 5261 it effectively somehow "reduced" his protected rating, for instability under Diagnostic Code 5257, to zero.  Id. at 424.  The Court held that a current examination cannot act to reduce a protected disability rating where the symptoms upon which the disability rating was based are no longer present.  Id. at 425.  

Turning to the case now before the Board, in light of this case, and the JMR, in September 1986 the RO received the Veteran's claim of entitlement to service connection for knee problems, nearly 30 years ago.  In a November 1986 rating decision, service connection was granted for "degenerative joint disease, both knees."  A single 10 percent rating was assigned for this disability with a Diagnostic Code of 5010 - the diagnostic code for degenerative arthritis, effective June 18, 1986, the day after the date that the Veteran was separated from active service.  The single 10 percent rating was not allocated to one knee or the other.  

On January 31, 1989, the RO received the Veteran's claim for an increase.  In an April 1989 rating decision, the RO increased the rating assigned for the knee disabilities.  The findings refer to joint line tenderness and x-ray findings as well as complaints of pain and swelling, left greater than right.  The rating decision indicates that the 10 percent rating for arthritis of the left knee was effective June 18, 1986, with a Diagnostic Code of 5010-5257, and that a 10 percent rating for arthritis of the right knee was effective March 20, 1989, with a Diagnostic Code of 5257.  

In February 1996, the RO issued a rating decision in which it increased the rating for arthritis, right knee to 20 percent effective October 30, 1995 and left undisturbed the left knee rating; the Diagnostic Code designation was 5010-5257 for both knees.  At that point there were findings similar to the earlier findings as well as findings of instability of each knee.  

In an August 2001 rating decision, the RO increased the rating for the left knee disability to 20 percent, effective October 30, 1995 and assigned the Diagnostic Code 5299-5257 for that disability.  It also assigned the same Diagnostic Code for the right knee disability and changed the names of the disabilities to patellae femoral syndrome left knee and patellae femoral syndrome right knee, respectively.  

In the rating decision on appeal, the RO changed the name of the disabilities to osteoarthritic changes, left knee (previously evaluated as patellofemoral syndrome left knee) and osteoarthritic changes, right knee (previously evaluated as patellofemoral syndrome right knee).  

It also changed the Diagnostic Codes to 5010-5257, for both knees.

At the time of the original rating, the disability was clearly arthritis.  However, only one rating was assigned although service connection was established for disability of both knees due to arthritis.  At the time of the April 1989 rating decision there was no mention of instability or subluxation in the record.  That being said, the rating criteria found at Diagnostic Code 5257 was the same as it is now as was 38 C.F.R. § 4.27.  

Once again, it is not uncommon for a claims adjudicator to have a difference of opinion regarding what code is "best" after nearly 30 years. 

The Diagnostic Code 5257 assigned as the residual condition for the left knee and assigned for the right knee, in the April 1989 rating decision, indicates that the Veteran has had 10 percent ratings in effect for more than twenty years for lateral instability or recurrent subluxation, one for each knee.  The symptoms listed as of March 1989 indicate that the Veteran had pain and resultant functional loss at that time but there was no mention of lateral instability or recurrent subluxation.  Arguments could be made to resolve the inconsistency in either direction.  

In this case, the Board resolves the inconsistency in a manner most favorable to the Veteran and supported by the facts and regulations, in light of the JMR and the Court findings cited above. 

Consistent with 38 C.F.R. § 4.27 and Diagnostic Code 5257 the Board finds that the protected 10 percent ratings in this case are for the residual condition of instability of each knee, notwithstanding the fact that the Veteran does not have this problem. 

As of June 18, 2006, the 10 percent rating for left knee lateral instability or recurrent subluxation, under could not be reduced absence a showing of fraud.  

As of March 20, 1989, the 10 percent rating for right knee lateral instability or recurrent subluxation, under Diagnostic Code 5257, could not be reduced absence a showing of fraud, which, is clearly not in this case. 

I.C.  Facts Relevant to Veteran's Knee Ratings on Appeal

The Veteran underwent a VA examination of both knees in January 2010.  Diagnosis following examination was radiographic evidence of mild osteoarthritic changes of both knees with no patellofemoral syndrome of either knee.  The Veteran reported that he wore braces for his knees whenever there is any amount of walking and that he took Motrin three times per week.  A summary of joint symptoms, for both knees, documented that he had pain, stiffness, tenderness, and flare-ups of joint disease that were moderate and that he reported occurred seventy days per year and lasted one to two days and were precipitated by movement or picking something up and alleviated by elevation with head, ice, and Motrin.  He did not have deformity, giving way, instability, incoordination, decreased speed of motion, locking episodes, episodes of dislocation or subluxation, of either knee, or any other symptoms.  The Veteran's impression of the extent of effects of flares on loss of motion and other function impairment was sometimes his stopped and sometime he did not stop.

Also listed is a summary of joint findings.  All findings listed in that section are negative; i.e., he had no crepitation, mass behind the knee, grinding, clicks or snaps, instability, patellar abnormality, meniscus abnormality, bumps consistent with Osgood-Schlatter's disease, abnormal tendons or bursae, or other knee abnormalities.  

Range of motion was from 0 to 140 degrees of flexion and to 0 degrees of extension for both knees with no objective evidence of pain on motion.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  There was no ankylosis.  

February 2010 VA outpatient treatment records document the Veteran's complaint of "right knee pain for 1 1/2 weeks" and right knee swelling.  He denied experiencing any right knee trauma.  

In his July 2010 Notice of Disagreement, he reported "I am losing more of the ability to go up and down the stairs in my house" due to worsening of his service-connected bilateral knee disabilities.  He also reported that he experienced increased bilateral knee pain and swelling.

Documented in the report of an October 2011 private musculoskeletal evaluation by "H.G.S," M.D. is the Veteran's complaints included right knee pain in the medial and lateral aspects, swelling, extension locking, occasional giving way, left knee pain under the left patella and occasional giving way.  He denied any left knee swelling or extension locking.  He reported that was able to stand for 30 minutes "without leaning" and "approximately 45 minutes to an hour at a time with leaning;" sit for one and one-half hours, and walk ten to twenty minutes.  His maximum lifting and carrying capacity was 8 pounds.  Dr. H.G.S. indicated review of certain of the Veteran's medical records which had been provided to him by the Veteran's attorney.

Physical examination of the right knee showed "a mild flexion contracture with range of motion from 5-115 degrees," no warmth, swelling, or effusion, tenderness to palpation "limited to the medial joint line and lateral patellofemoral joint line, with the remainder of the knee nontender to palpation," and a stable knee.  Physical examination of the left knee showed "a mild flexion contracture with range of motion from 3-118 degrees," no warmth, swelling, or effusion, tenderness to palpation "limited to the medial joint line and lateral patellofemoral joint line, with the remainder of the left knee nontender to palpation," and a stable knee.  The Veteran had a moderately antalgic gait "favoring the right lower extremity."  X-rays of the knees showed "satisfactory appearing clear space preservation of the weight bearing compartments of both knees" and otherwise were unremarkable.  Dr. H.G.S.'s impressions included pre-radiographic osteoarthritis of both knees.

In a November 2011 letter, the Veteran's attorney contended that the Veteran was entitled to higher disability ratings for his service-connected bilateral knee disabilities because he had reported to Dr. H.G.S. that he experienced occasional giving way in both of his knees.

Documented in a VA knee and lower leg Disability Benefits Questionnaire (DBQ) in May 2012, are the Veteran's complaint that "his knees are still painful."  He reported that "prolonged walking (going to the mall for example) cause pain and swelling in both knees."  Range of motion testing showed flexion in each knee to 135 degrees with pain beginning at 90 degrees, full extension in each knee with no objective evidence of painful motion.  Repetitive range of motion testing produced right knee flexion to 125 degrees, left knee flexion to 130 degrees, and no change in extension for either knee.  The VA examiner concluded that there was additional limitation of motion following repetitive range of motion testing (a loss of 10 degrees in the right knee and a loss of 5 degrees in the left knee).  

Physical examination of the knees showed functional impairment due to less movement than normal, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing, tenderness to palpation of the bilateral joint lines, 5/5 muscle strength, no joint instability, no evidence or history of recurrent patellar subluxation/dislocation, no "shin splints" (medial tibial stress syndrome), no meniscal conditions, and no scars.  The Veteran regularly used knee braces for his bilateral knee condition.  X-rays of the knees showed bilateral traumatic arthritis and no evidence of patellar subluxation.  The diagnosis was osteoarthritis of the bilateral knees.

In an August 2012 addendum to the VA knee and lower leg DBQ completed in May 2012, the VA physician who conducted the earlier examination noted that there had been no medial-lateral instability in the Veteran's right knee at that time.

VA again examined the Veteran's knees in June 2014.  The examiner diagnosed arthritis of each knee.  He noted the Veteran's report that he has had physical therapy and worn knee braces after service "to help stabilize my knees."  As to flare-ups, the Veteran reported that his knees hurt more some days than others.  Range of motion of the right knee was measured as from 0 to 135 degrees of flexion with pain beginning at 125 degrees and as to 0 degrees of extension without pain.  Range of motion of the left knee was measured as from 0 to 135 degrees of flexion with pain beginning at 85 degrees and as to 0 degrees of extension without pain.  After three repetitions of range of motion he had the same range of motion with no additional limitation of motion following repetitive use.  The examiner indicated that his functional impairment was less movement than normal and pain on movement for both knees.  He was found to have tenderness or pain on palpation of the joint line or soft tissue of both knees.  Muscle strength was normal for both knees in flexion and extension.  All instability testing was normal and he had no history of recurrent patellar subluxation/dislocation.  He had no other symptoms and all other findings were negative with the exception that he had mild grinding present to back of the patella on repetitive motions.  There was documentation of arthritis and he had no evidence on x-ray of patellar subluxation.  

The examiner stated as follows:  "[B]ased on review of the veteran's C-file and today's interview and examination of the veteran any pain, weakness, fatigability, or incoordination during flare-ups, or when either knee is used repeatedly over a period of time does not significantly limit functional ability.   

I.D.  Analysis - Knee Claims

The preponderance of the evidence shows that the Veteran has not had recurrent subluxation or lateral instability of either knee during the course of the claim and appeal.  The 2010, 2012, and 2014 VA examinations and the evaluation by Dr. H.G.S. all found lack of instability of either knee; i.e., found his knees stable.  The Board finds the Veteran's report of his knees giving out is outweighed by the findings of the medical professionals who examined his knees and interviewed him.  In this regard, Dr. H.G.S. in particular had the Veteran's report of his knees giving out before him but found the Veteran's knees to be stable.  As the Veteran has not had instability or recurrent subluxation of either knee during any time relevant to this appeal, higher rating than already assigned are not warranted.  To the extent of a higher rating under Diagnostic Code 5257 for either knee, the appeal must be denied.  

The Veteran does have painful motion of each knee as shown by his report regarding flare-ups.  To simply state that he is already in receipt of at least the minimal rating for each knee and that such satisfies 38 C.F.R. § 4.59 would ignore the rest of the language of §  4.59.  The Veteran has pain due to his arthritis, his painful motion is to be recognized and merely relying on the rating assigned for instability does not do so.  A separate rating is warranted for each knee for his disability due to arthritis that is separate and distinct from instability.  Therefore, separate 10 percent ratings are warranted in this case.  

A rating higher than 10 percent is not warranted for disability of either knee due to arthritis.  The evidence shows that the range of motion did not approach the limitation to 45 degrees of flexion to approximate a compensable rating under Diagnostic Code 5260.  Although he has been found to have full extension of each knee, the reports of flare-ups coupled with the starting points for flexion listed in Dr. H.G.S.'s report lead the Board to conclude that application of 38 C.F.R. § 4.59 and Diagnostic Code 5261 yields a 10 percent rating for each knee but the evidence shows that he has never had limitation of extension of either knee approaching the 10 degrees needed for a rating higher than 10 percent.  

Nor is remand for referral for extraschedular consideration warranted with regard to the disabilities of the Veteran's knees.  At most he has pain and lack of endurance with minimal functional loss of each knee.  The rating schedule contemplates all of his symptoms because Diagnostic Codes 5260 and 5261 address limitation of motion and sections 4.40 and 4.45 address his pain and lack of endurance as well as numerous other aspects of motion problems that he does not have.  The brace, Motrin, ice, and rest that he uses are not symptoms but rather are ways of dealing with his symptoms.  The rating schedule also provides for compensation for degrees of disability suffered by the Veteran as well as greater degrees of disability greater than what he has.  Hence, the regular schedular criteria account for his symptoms and the degree his knee disabilities.  It is recognized that he has other service connected disabilities (those of his left thumb and low back and hypertension).  The evidence does not show that his disabilities of the knees acting together or acting with his other service connected disabilities make either knee disability picture unusual or exceptional.  Rather, application of the rating schedule adequately compensates the Veteran for the level and kind of disability of each knee.  

In summary, the Veteran's comes to the Board with ratings of 20 percent for lateral instability or recurrent subluxation of the left knee and right knee, respectively, higher ratings are not warranted for lateral instability or recurrent subluxation because he has not had lateral instability or recurrent subluxation of either knee during the course of the claim and appeal (there is, therefore, not basis to grant a higher evaluation under this code).  He has, however, limitation of function of each knee due to pain and lack of endurance during flare-ups of each knee so a separate 10 percent rating is warranted for the left knee and a separate 10 percent rating is warranted for the right knee, based on the recent Court determinations on this issue, notwithstanding the fact that the disability, overall, based on the medical evidence, itself has not actually become "worse". 

The Board emphasizes that these 10 percent ratings are in addition to 20 percent ratings for each knee already assigned.  The preponderance of evidence is against assigning any ratings higher or additional to these.  There is no reasonable doubt to be resolved as to the knee issues before the Board.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.  

II.  Left First Metacarpal Claim

The Veteran's residuals, fracture, left first metacarpal has been rated as noncompensable since service connection was established for this disability.  

Diagnostic Codes 5224 and 5228 address disability of the thumb.  If there is ankylosis of the thumb, either a 10 percent or a 20 percent rating is assigned, depending on whether the ankylosis is favorable or unfavorable, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5224.  

Diagnostic Code 5228 provides a zero percent (non-compensable) rating for limitation of motion of the thumb with a gap of less than 1 inch (2.5 centimeters [cm]) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 10 percent rating is assigned for a gap of 1-2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.

The Veteran underwent a VA examination of his left hand in January 2010.  He reported that he was not receiving treatment for his left first metacarpal.  The Veteran reported that his dominant hand is his right hand.  He reported that he had a decrease in strength and dexterity of the left hand.  

Physical examination of the left index finger, left long finger, left ring finger, left little finger, and left thumb showed a normal range of motion with no objective evidence of painful motion, no gap between the index finger and proximal transverse crease of the hand on maximal flexion of the finger, no gap between the left thumb pad and the fingers, no objective evidence of pain or additional limitation of motion following repetitive range of motion testing, no amputation of a digit or part of a digit, no ankylosis or deformity of 1 or more digits, no decreased strength for pushing, pulling, and twisting, no decreased dexterity for twisting, probing, writing, touching, and expression, a "very strong and robust grip," no alteration in fine motor movements, and he was "able to undress and dress without difficulty."  A left hand x-ray was normal.  The diagnoses were no current residuals from the Veteran's previously fractured left first metacarpal joint, no radiographic (or x-ray) evidence of his past fracture, and his hand functioned normally.  The examiner found that there were no effects of the condition on the Veteran's his usual daily activities.  

In the report of the October 2011 musculoskeletal evaluation, Dr. H.G.S. noted that the Veteran complained of let hand numbness affecting the index and long digits and denied left hand pain.  Dr. H.G.S. stated that the Veteran's maximum lifting and carrying capacity was eight pounds.  Physical examination of the left hand revealed a full range of motion in all joints, mild tenderness to palpation "and with range of motion testing" of the proximal interphalangeal (PIP) joint and dorsal interphalangeal (DIP) joints of the index and long fingers, no visible swelling of the joints, no thenar atrophy, a positive Tinel's sign at the carpal tunnel, and mild tenderness to palpation in the left cubital tunnel "with a negative Tinel's sign.  X-rays of the left hand and thumb showed a well-healed fracture at the base of the thumb metacarpal "which appears to be healed in satisfactory alignment.  This x-ray series appears otherwise generally unremarkable."  X-rays of the knees showed "satisfactory appearing clear space preservation of the weight bearing compartments of both knees" and otherwise were unremarkable.  Dr. H.G.S.'s impressions included healed left thumb metacarpal fracture.  

On VA hand and finger conditions DBQ in May 2012, the Veteran's complaints included "pain and difficulty grasping objects" and swelling in his left thumb.  The Veteran described flare-ups of pain as "[c]hanges in temperature seem to exacerbate the 'tooth ache-type' pain in the left thumb."  Physical examination showed limitation of motion or evidence of painful motion in the left thumb, a gap of less than 1 inch (2.5 cm) between the left thumb pad and the fingers with pain beginning at this gap, no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips, and no limitation of extension or evidence of painful motion in the index or long finger.  Following repetitive range of motion testing, there was no additional limitation of motion in any fingers, a gap of less than 1 inch (2.5 cm) between the left thumb pad and the fingers, no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips, and no limitation of extension or evidence of painful motion in the index or long finger.  The Veteran experienced functional impairment of the left thumb due to less movement than normal, pain on movement, and swelling.  Hand grip strength was 5/5.  No thumb ankylosis was present.  X-rays of the hands were normal.  The diagnosis was residuals of a fractured left first metacarpal joint.  

The Veteran again underwent VA examination of his left hand in June 2014.  The examiner documented that the Veteran did not report that flare-ups impacted on the function of his hand.  He had no pain on motion of his thumbs.  There was no limitation of motion of his left thumb or any other fingers.  There was no gap between the thumb pad and fingers when trying to oppose the left thumb to the fingers.  He had normal strength and no pain or ankylosis of his thumbs or fingers.  The examiner indicated that this did not change on repetitive motion and that any pain, weakness, fatigability or incoordination during flair ups or over repeated use did not significantly limit his functional ability.  

The Board finally finds that the evidence is in equipoise with regard to a 10 percent rating for the Veteran's left thumb disability.  He was found to have some limitation of motion on the last examination and has reported additional disability during flare-ups with weather changes.  That being said, no objective evidence shows that he has any disability of his left thumb other than the last examination and the Veteran's reports of weak grip are not consistent with objective findings.  Taking all of this into account, the Board concludes that application of 38 C.F.R. § 4.59 together with Diagnostic Code 5228 yields a 10 percent disability rating for his left thumb disability.  

A higher rating is not approximated for any time on appeal.  All objective evidence shows that he does not have greater than a 1 inch gap between the thumb pad and the fingers when attempting to oppose the fingers with the thumb.  His reports of weak grip have been considered as well as the objective findings of a strong grip and his reports as to the nature of his symptoms during weather changes.  Taking all of this into consideration, the evidence is against a finding that he has ever had greater than a one inch gap between his thumb pad and fingers when attempting to oppose his thumb to his fingers.  The evidence shows that he has never had ankylosis of the left thumb.  His reports of numbness have not been linked to his residuals of fracture of the left first metacarpal joint.  

He does not have an unusual or exceptional disability picture with regard to the left thumb disability.  The schedular criteria account for limitation of motion and are informed by the factors listed in Diagnostic Codes 4.40 and 4.45.  The regular schedular criteria accounts for all of the Veteran's symptoms, which amount to pain during weather changes with some limitation of function.  There are higher ratings available under the schedule for disability greater than what the Veteran has had during anytime on appeal.  In this regard, a higher rating is available if he had less motion of the thumb, including if he had unfavorable ankylosis.  Also considered by the Board is that he has other service connected disabilities, those of his knees, low back, and his hypertension.  The evidence does not show that his thumb disability has a collective effect when considering those other disabilities that make his thumb disability picture an unusual one or an exceptional one.  The Board therefore declines to remand this case for extraschedular consideration with regard to the Veteran's left thumb disability.  

In short, the Board resolves reasonable doubt to grant a 10 percent disability rating for the Veteran's residuals of fracture of the left first metacarpal joint but finds that the preponderance of the evidence is against granting a higher rating or remanding the issue for referral for extraschedular consideration.  

To the extent that the Board denies a rating higher than 10 percent or referral, there is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in a letter1878 sent to the Veteran in January 2010.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided adequate examinations as explained in the Increased Ratings section of this decision.  

It is noted that the Veteran has contended that the VA examinations of record do not present an accurate portrayal of the limitation of motion and flare-ups of pain that he experiences as a result of his service-connected osteoarthritic changes in his knees.  In advancing an argument concerning the adequacy of the VA examinations conducted during the pendency of this appeal, the Veteran appears to be raising a general challenge to the professional competence of the VA examiners who conducted them.  Both the Court and the U.S. Court of Appeals for the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).  Neither the Veteran nor his attorney has raised a specific challenge to the professional medical competence or qualifications of the VA examiners who saw him during the pendency of this appeal.  There has been no showing or even an allegation that the VA examiners who saw the Veteran during the pendency of this appeal were not competent or did not report accurately what they found in their review of the claims file.  

The Veteran's attorney also asserted in January 2013 correspondence that the May 2012 VA examination was inadequate because the VA examiner did not evaluate the additional limitation of motion experienced by the Veteran in either of his knees at that examination.  The Board already has found the argument presented by the Veteran's attorney concerning the overall adequacy of the VA examinations conducted during the appeal period, to include the May 2012 VA examination, to be without merit.  See, eg. Sickels, 643 F.3d at 1362.  Having reviewed the May 2012 VA examination report, the Board observes that this report clearly shows that, following repetitive range of motion testing, the VA examiner concluded that there was additional limitation of motion in the Veteran's left knee and left knee flexion was limited to 130 degrees.  Range of motion testing of the Veteran's left knee previously had found that flexion was limited to 135 degrees.  There clearly was a loss of 5 degrees of additional motion following repetitive range of motion testing of the Veteran's left knee.  With respect to the right knee, the May 2012 VA examiner also found that, following repetitive range of motion testing, there was additional limitation of motion in the Veteran's right knee and right knee flexion was limited to 125 degrees.  Range of motion testing of the Veteran's right knee previously had found that flexion was limited to 135 degrees.  There clearly was a loss of 10 degrees of additional motion following repetitive range of motion testing of the Veteran's right knee.  Therefore, the Board also finds that the argument presented by the Veteran's attorney concerning the alleged failure of the May 2012 VA examiner in not evaluating the Veteran's additional limitation of motion following repetitive range of motion testing of both knees is without merit.  

In argument dated in October 2014, the Veteran's attorney argued that VA should not rely on the June 2014 examinations because the examinations were conducted in the summer and the Veteran has flare-ups in the winter and because the VA examiner did not justify the discrepancies between his findings and the 2012 findings.  The Board finds this argument to be without merit.  The examiner has no duty to discuss why his findings are different than someone else's.  The findings were arrived at by physical examination and the examiner has no duty to explain why they may be different than other findings.  He reviewed the claims file and considered the history of the disabilities on appeal.  As to the date of the examination, it is noted that the Veteran reported to the examiner that that he did not have any flare-ups and that his flare-ups during weather changes have already been documented and considered by the Board.  In fact, for reasons cited above, the current medical evidence of record not only does not support an increase, it does not support the current ratings.   

The Board concludes that the examinations of record are adequate.  VA has no further duties to assist in this case.  


ORDER

A separate 10 percent rating for painful motion due to left knee arthritis is granted, subject to the laws and regulations governing payment of monetary benefits.  

A separate 10 percent rating for painful motion due to right knee arthritis is granted, subject to the laws and regulations governing payment of monetary benefits.  

A rating higher than 20 percent for subluxation or lateral instability of the left knee is denied.  

A rating higher than 20 percent for subluxation or lateral instability of the right knee is denied

A 10 percent rating is granted for residuals of fracture of the left first metacarpal joint, subject to the laws and regulations governing payment of monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


